               Case 4:19-cv-00005-CDL Document 40-6 Filed 08/07/20 Page 1 of 7
                                           Official Report
                     Division of Forensic Sciences                                   Headquarters
                     Georgia Bureau of Investigation                                 DOFS Case #:                 2017- 1000874
                     State of Georgia                                                Report Date:                 03/22/2017

                     George Herrin, Jr., Ph.D            *   NAME Accredited             111111111111111111111 1111111111111111111111111 11111111 11111111111131
                     Deputy Director
                                                                                         I   I11111111111111111111111I111111111111111111111III1III1111111111II    III



Requested Service: Autopsy
   Agency:           Muscogee Co. Coroner
   Agency Ref#:
   Requested by:     C. Newton

Case Individuals:                                                        PLAINTIFF'S
    Victim: Hector Arreola                                                 EXHIBIT
                                                                    ad
Evidence:
     2017-1000874 -001                  DECEDENT


Results and Conclusions:
   Evidence Submission: 001
          INTRODUCTORY REMARKS:

          In accordance with the Georgia Death Investigation Act, a complete autopsy is performed on
          the body identified as HECTOR ARREOLA at the Georgia Bureau of Investigation, Division of
          Forensic Sciences in Decatur, Georgia. The autopsy is performed by Lora Darrisaw, M.D.

          Examination date: Wednesday, January         11,   2017
          Examination time: 9:00 A.M.

          PRESENTATION OF BODY AND IDENTIFICATION:

          As received, the body is lying supine in a white body bag. At the time of presentation, two white
          sheets and two green absorbent pads are underneath the body.

          Body identification: "Hector Arreola" and "Hector Rodrigo Arreola" on identification tags on bag
          and right 1st toe and hospital identification bracelet on left wrist.

          Clothing items worn on or received with the body:
          1. Blue hospital gown


          Jewelry:
          None

          Personal effects:
          None

          Medications:
          None received

          EVIDENCE OF DIAGNOSTIC AND THERAPEUTIC INTERVENTION:

          An orogastric tube is inserted in the mouth, secured with adhesive tape.

          An endotracheal tube is inserted in the mouth, secured with a Velcro strap and oral stabilizer
          device.

          A neck brace encircles the neck.

          Gauze and adhesive tape cover a sutured injury on the lateral left supraorbital ridge
          (subsequently described).

Report Date: 03/22/2017                                                                                                                         Page     1   of   7
Report id: MCLJA4TL14B6K3
TanlnInta Ray 9r11Á -19 -11
               CaseSciences
Division of Forensic 4:19-cv-00005-CDL                Document 40-6 Filed 08/07/20 Page 2 of 7                            Continued
Georgia Bureau of Investigation                                                                               2017- 1000874: Autopsy



         An intravascuiar catheter is in the right lateral neck, secured with adhesive tape.

          Five adhesive electrocardiogram patches are on the anterior torso.

         A blood pressure cuff encircles the right arm.

         An intravascular catheter is in the right antecubital fossa, secured with adhesive tape.

         Needle puncture sites (2) are in the dorsal right hand, covered with gauze and adhesive tape.

         An intravascular catheter is in the left antecubital fossa, secured with adhesive tape.

         An intravascular catheter is in the left lateral neck, secured with adhesive tape.

         A pulse oximeter probe is on the left 2nd finger.

         A recent needle puncture site is on the dorsal left hand, covered with gauze and adhesive tape.

         A urethral catheter is inserted in the penis and is secured to the right thigh with an adhesive
         holder. The attached collection container has a small amount of yellow-brown urine.

         A rectal catheter is inserted in the anus and has a collection container that has approximately
         500 cc of dark brown liquid stool.

         IDENTIFYING MARKS AND SCARS:

         Tattoos:
         -19 x 13 cm monochromatic female figure, lateral left arm

         Scars:
         -3 x 2.5 cm irregular scar, left lateral upper face, adjacent to left eye
         -2 x 1 cm irregular scar, right knee

         EVIDENCE OF INJURY:

         1.    The left lateral supraorbital ridge has a 2 cm laceration that is closed with black sutures.
         The sutures are removed, and there is blood clot within the depths of the wound which gapes
         to a maximum width of 0.4 cm. The skin surrounding the left lateral edge of the wound
         features a 2.0 x 1.0 cm patchy red to dark red -black contused abrasion. The skin adjacent to
         the right upper end of the wound features a maximally 0.4 cm dark blue -purple contusion.
         2.    The medial left upper eyelid has maximally 1.0 cm dark purple ecchymosis.
         3.    The left lateral upper lip has a 1.1 x 1.0 cm dark purple contusion with focal dark brown
         crust formation.
         4. The medial right arm has a 5.0 x 3.0 cm variable red -purple and peripherally faint blue
         contusion.
         5.    The medial right forearm has a 5.0 x 3.0 cm faint purple contusion. proximally.
         6.    The anterior right wrist has a 6.0 x 6.0 cm faint blue apparent contusion.
         7.    The dorsal right hand has an 8.0 x 6.5 cm red contusion that has maximally six
         superimposed linear red abrasions that vary from 0.2 to 0.6 cm. An apparent needle puncture
         site is also within this area.
         8.    The medial left arm has a 6.0 x 5.0 cm dark purple contusion and a separate 13.0 x 6.5 cm
         variable dark purple, red and faint blue contusion.
         9.    The anterior left forearm has a 6,0 x 4.0 cm faint purple contusion.
         10. The medial left forearm has 1.0 x 0.6 cm faint purple contusion and a 2.0 x 1.1 cm darker
         purple contusion.
         11. The dorsal left forearm has a 1.0 cm aggregate of red -tan punctate scabs, proximally and
         two separate 0.2 cm red -tan scabs.
         12. The dorsomedial left forearm has a 4.0 x 3.0 cm faint red contusion and a separate 0.5 x
         0.3 cm red abrasion.

Report Date: 03(22/2017                                                                                                   Page 2 of   7
Report id: MCLJA4TL14B6K3
Tamnlata Roy 9í11S_19_11
               CaseSciences
Division of Forensic 4:19-cv-00005-CDL                Document 40-6 Filed 08/07/20 Page 3 of 7                          Continued
Georgia Bureau of Investigation                                                                             2017. 1000874: Autopsy


          13. The anterior left wrist has a 7.0 x 4.0 cm red, focally purple contusion.
          14. The dorsal left hand has a 5.0 x 3.0 cm red contusion within which is an apparent needle
         puncture site.
         15. The dorsal left 4th finger has an isolated 0.3 cm linear red abrasion.
         16. The medial right knee has a 2.3 x 1.5 cm red contusion proximally and a 2.0 x 1.5 cm
         patchy faint red abrasion, distally.
         17. The medial right leg has a 3.0 x 0.6 cm red abrasion, proximally.
         18. The medial left knee has a 3.0 x 2.0 cm patchy pale pink abrasion.
         19. The anterolateral left leg has a 3.0 x 2.0 cm red contusion, proximally.
         20. The left lateral back has a 5.0 x 2.6 cm dark purple mark within an area of lividity.
         21. The central lower back has a 2.0 x 2.0 cm irregular purple mark within an area of lividity.
         22. The inferior right buttock (maximally 4.0 cm) and left buttock (maximally 3.0 cm) have
         discolored red to red -tan regions and a few scattered punctate scabs.

         The skin of the back and posterior arms and legs is incised and reflected. The following areas
         of subcutaneous hemorrhage are identified:

         1.   Maximally   6.0   cm, anterior right wrist.
         2.   Maximally   4.0   cm; anterior left wrist.
         3.   Maximally   3.5   cm, posterior left forearm.
         4.   Maximally   3.5   cm and 12.0 cm, anteromedial left upper arm.
         5.   Maximally   3.5   cm, anteromedial right upper arm.
         6.   Maximally   2.5   cm, midline lower back.

         The incised and reflected skin of the scalp reveals a 4.5 x 4.0 cm region of hemorrhage
         involving the left frontal region underlying the previously described laceration. A 3.0 x 2.7 cm
         subscalpular hemorrhage involves the left lateral frontal scalp.

         EXTERNAL EXAMINATION:

         Race/Gender: White man
         Weight: 235 pounds
         Height: 73 inches
         Recorded age: 30-years -old

         Postmortem features:

         Rigor: Fixed
         Livor: Posterior distribution with occasional Tardieu spots
         Decomposition: No decompositional changes

         Head and Neck:

         Hair: black, straight, 18 cm
         Eyes: Brown irides. 0.7 cm dilated pupils. mildly congested sclerae and conjunctivae
         Teeth: Natural in good repair
         Ear piercing: No
         Facial hair: 0.3 cm mustache and beard

         The head is normocephalic. The nose is normally formed. and the septum is intact and
         midline. The oral cavity has moist mucous membranes. The nose and mouth are free of
         abnormal fluid or blood accumulation. The ears are normally formed.

         The neck is normally formed, free of trauma and supple without palpable adenopathy or
         masses. The trachea is palpable in the midline.

         Torso:

         The chest has a normal anterior -posterior diameter and is stable to compression. The
         abdomen is flat and soft to palpation. There is no appreciable fluid collection. The back is

Report Date: 03/22/2017                                                                                                 Page   3   of   7
Report id: MCLJA4TL14B6K3
Tomnlato Pay 9111g-1'7_11
Division of Forensic
               CaseSciences
                     4:19-cv-00005-CDL               Document 40-6 Filed 08/07/20 Page 4 of 7                             Continued
Georgia Bureau of Investigation
                                                                                                              2017 -1000874: Autopsy


          unremarkable, and the spine appears straight.

          Extremities:

          The upper and lower extremities are normally developed and have a normal number of digits.
          The extremities are free of palpable and visible fractures. The fingernails are worn at the level
          of the distal fingertips and mild dirt is beneath the nails. The feet and toes are unremarkable.
          The extremities have no appreciable marks or scars that are indicative of intravenous drug
          usage.

          External Genitalia:

          The external genitalia are that of a normal adult male. The testes are palpable in the scrotum.
          The penis is circumcised and free of abnormalities. The anus and perineum are unremarkable
          and free of injuries.

          INTERNAL EXAMINATION:

          The body is opened with the usual Y- shaped incision. The head is opened with the usual
          intermastoid incision.

          Body cavities:

          Chest cavity fluid collections: None
          Pericardium fluid collection: None
          Abdominal cavity fluid collections: None

          The subcutaneous fat and musculature of the chest and abdomen are free of injuries. The
          sternum and chest plate are intact. The body cavities are free of adhesions. The diaphragm is
          normally formed and shows no defects. The visceral organs are in the normal anatomic
          position.

          Neck:

         The soft tissues, strap muscles and vital structures of the neck are free of injury. The hyoid
         bone and laryngeal cartilages are intact. The larynx and trachea are opened longitudinally and
         exhibit intact gray -tan mucosa and no obstruction by foreign objects. The epiglottis is not
         inflamed or swollen. The cervical spine and atlante- occipital joint are stable to manipulation.

         Cardiovascular System:

         Heart weight: 460 grams
         Left ventricle measurement: 1.5 cm

         The epicardium is smooth and shiny. The atria and ventricles are normally formed. No septal
         defects or other congenital abnormalities are seen. The ventricular myocardium is red -brown
         and has no infarcts either acute or remote. The cardiac valves. papillary muscles and chordae
         tendineae are normally formed and unremarkable. The coronary ostia arise normally from the
         sinuses of Valsalva. The coronary arteries have no atherosclerosis. The great vessels connect
         to the heart in a normal fashion and have no thrombi. The aortic arch branches arise in the
         usual fashion. The aorta has no atherosclerosis.

         Respiratory System:

         Right lung weight: 820 grams
         Left lung weight: 720 grams

         The visceral pleural surfaces are smooth and shiny. The left medial upper lung has focal
         pleural hemorrhage (4 x 2 cm). The bronchi are unobstructed. The pulmonary vessels are
         free of thromboemboli. The cut surfaces have no infarcts. masses or palpable consolidation.

Report Date: 03/22/2017                                                                                                   Page 4 of   7
Report id: MCLJA4TL14B6K3
Tamnlata Raw 911. -19_11
Division of Forensic
               CaseSciences
                     4:19-cv-00005-CDL             Document 40-6 Filed 08/07/20 Page 5 of 7                          Continued
Georgia Bureau of Investigation                                                                          2017- 1000874: Autopsy



          Gastrointestinal System:

          Stomach contents: Small amount of dark brown -red fluid

          The tongue has no injuries. The esophagus has an intact gray -white mucosa and is
          unobstructed to the stomach. The gastric mucosa is intact and has no masses, erosions or
          ulcers. The small and large intestines are grossly and palpably unremarkable. The rectal
          mucosa is intact and unremarkable. The appendix is present in the right lower abdominal
          quadrant.

          The pancreas has a gray -tan lobulated parenchyma and is free of hemorrhage, fibrosis. fat
          necrosis and masses.

          Hepatobiliary System:

          Liver weight: 2240 grams

         The liver has an intact capsule and prominent slightly firm tan -yellow parenchyma. The
         parenchyma has no focal lesions, nodularity or masses. The gallbladder has a normal mucosa
         and contains green viscous bile and no stones.

          Genitourinary System:

         Right kidney weight: 180 grams
         Left kidney weight: 160 grams
         Urine: Negligible yellow cloudy fluid

         The kidney cortical surfaces are unremarkable. The cut surfaces, including the pyramids,
         calyces, pelves and vessels, are unremarkable. The bladder has a normal mucosa.

         Reproductive System:

         Prostate: Normal parenchyma
         Testes: Normal parenchyma

         Reticuloendothelial System:

         Spleen weight: 120 grams

         The spleen capsule is thin and intact. The cut surfaces have no focal lesions or masses. The
         lymph nodes of the mediastinal, hilar, abdominal and inguinal areas are unremarkable.

         Endocrine System:

         The right and left adrenals are of normal size and show no abnormalities. The thyroid gland
         has a uniform tan -brown parenchyma and is unremarkable.

         Musculoskeletal System:

         The axial and appendicular skeleton is unremarkable. The musculature is normally developed
         and unremarkable.

         Neurologic System:

         Brain weight: 1440 grams

         The scalp is incised and reflected. There is subscalpular hemorrhage as previously described.
         The calvarium is intact. There are no epidural, subdural or subarachnoid hemorrhages. The
         dura and durai sinuses are unremarkable with no sinus thrombosis, hemorrhages or masses.

Report Date: 03/22/2017                                                                                              Page   5   of   7
Report id: MCLJA4TL14B6K3
Tamnlzto Pay 9(11A -19.11
Division of Forensic
              CaseSciences
                     4:19-cv-00005-CDL                Document 40-6 Filed 08/07/20 Page 6 of 7                          Continued
Georgia Bureau of Investigation
                                                                                                             2017-1000874: Autopsy


          The surface of the brain shows a normal gyral pattern. The parenchyma displays moderate
          edema and mild congestion. The leptomeninges are clear and glistening. The cranial nerves
          and cerebral arteries are unremarkable. The coronal cut surfaces of the brain are
          unremarkable. The cut surfaces of the brainstem and cerebellum are unremarkable. The base
          of the skull is intact.

          MICROSCOPIC EXAMINATION:

          Microscopic examination is not performed.

          OTHER PROCEDURES:

          1.    Air dried bloodstain card collected and held for serology.
          2.    Specimens collected for toxicology: iliac and heart blood, vitreous and liver
          3.    Identification and documentation photographs taken.
          4.    Tissue sections retained for histology, if required.
          5.    Evidence submitted: head hair and fingerprints

          SUMMARY OF FINDINGS/PATHOLOGIC DIAGNOSES:

          I.    Methamphetamine toxicity (see separate toxicology report)

          II.  Cutaneous contusions with subcutaneous hemorrhage of the upper extremities including
          bilateral wrists

          Ill. Cutaneous laceration of the left supraorbital ridge (status post suture closure)

          IV. Occasional contusions and abrasions of lower extremities

          V.    Isolated contusion of lower back

          VI. Apparent hepatosteatosis

          VII. Isolated left upper lung pleural hemorrhage

          OPINION /SUMMARY:

          This 30- year -old Hispanic male, Hector Arreola. was reportedly involved in a struggle with law
          enforcement after they were called to his home for apparent paranoid behavior. He reportedly
          became unresponsive during transport to the hospital, where he was admitted to the intensive
          care unit. He subsequently died despite medical therapeutic intervention. The hospital records
          document a positive drug screen. The complete autopsy discloses cutaneous contusions
          predominantly of the arms and a laceration above the left eye that reportedly was sustained
          prior to the struggle with law enforcement. Internal examination reveals apparent fatty change
          of the liver and no other significant anatomic abnormalities. Additionally. no fatal traumatic
          injuries are identified. Methamphetamine and amphetamine are detected in the postmortem
          toxicology analysis. Following review of the autopsy findings and toxicology analysis in
          conjunction with the investigative information concerning the circumstances of his death, the
          cause of death is certified as methamphetamine toxicity. The manner of death in this instance
          is certified as accident.

         CAUSE OF DEATH:

         Methamphetamine toxicity

         MANNER OF DEATH:

         Accident




Report Date: 03/22/2017                                                                                                 Page 6 of   7
Report id: MCLJA4TL14B6K3
Tomnlato Raw 9015 -i9_1i
Division of Forensic
               CaseSciences
                     4:19-cv-00005-CDL               Document 40-6 Filed 08/07/20 Page 7 of 7                           Continued
Georgia Bureau of Investigation                                                                             2017 -1000874: Autopsy


Only those items discussed in the results above were analyzed for this report. The above represents the
interpretations /opinions of the undersigned analyst. Evidence analyzed in this report will be returned to the
submitting agency. Biological evidence (body fluids and tissues) and fire debris extracts will be destroyed after
one year. This report may not be reproduced except in full without written permission of the laboratory.

Technical notes and data supporting the conclusions and findings in this report are maintained within the
laboratory case records.

This case may contain evidence that must be preserved in accordance with O.C.G.A.      § 17 -5 -56.




                                                                   Lora Darrisaw
                                                                   Dir. of Pediatric Pathology
                                                                   404- 270 -8186
Related Agencies:
       GBI- Medical Examiner -HQ DOFS                                      ACN: DARRISAW
       Muscogee Co. District Attorney
       GBI -Reg. 02- Columbus                                              ACN: 0201723417
       Chattahoochee Judicial Circuit

                                                End of Official Report




Report Date: 03/22/2017                                                                                                 Page   7   of   7
Report id: MCLJA4TL14B6K3
Tamnlate, Roy 7Á1R -17 -11
